Citation Nr: 1728055	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  05-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder manifested by pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for degenerative disc disease, cervical spine.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for a bilateral hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Accredited Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to August 1991, including service in Southwest Asia. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2007, a Travel Board hearing was conducted by the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  In October 2007 and April 2011, the Board remanded the appeal for further development.

In July 2016, the RO granted service connection for degenerative disc disease, lumbar spine with a 20 percent rating, effective August 9, 2000.  In April 2017, the Veteran disputed only the effective date of the award.  However, as appeal of the issue has not yet been perfected, it is not currently before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of background, the Board observes that the Veteran was provided with VA examinations in August 2003 and May 2009 for his claimed disabilities.  The August 2003 VA examiner merely diagnosed the Veteran with various arthralgias of the cervical spine, shoulders, hands, hips, and knees, failing to provide any medical opinion concerning their possible nexus to the Veteran's military service.  The May 2009 VA examiner determined that the Veteran had exaggerated his symptoms to such a degree during examination that he was unable to provide any diagnoses or nexus opinion concerning any of the Veteran's claimed conditions.

In April 2011, the Board determined that there was diagnostic evidence of certain current disabilities in the record, for which further medical opinion was needed.  Accordingly, the Board remanded the appeal directing the AOJ in order to, among other things, provide the Veteran with another VA examination for his claimed disabilities.  The remand directed the examiner to specifically address various service treatment records.

In September 2011, the Veteran underwent VA examination for his neck, shoulders, hips, and knees.  During the examination, the Veteran reported that he had experienced neck pain in service from wearing a Kevlar helmet in service; bilateral shoulder pain that radiates from his neck; bilateral hand pain, weakness, and numbness; bilateral knee pain which began in service; and bilateral hip pain from his back.  The Veteran did not attribute his alleged hand, shoulder, and hip conditions to any in-service injury or occurrence during this examination; however, he ascribed his bilateral knee condition to many minor traumas, including an injury resulting from an accident involving a slow-moving jeep.  Diagnostic testing results revealed multilevel degenerative changes of the cervical spine, normal shoulders, and minimal osteoarthritic change in only the right knee and left hip.  Additionally, the examiner noted the presence of "prominent dorsal prominences over the 2nd metacarpal base bilaterally."  The examiner diagnosed the Veteran with degenerative disc disease (DDD) of the cervical spine, shoulder pain, bilateral hand weakness, mild osteoarthritis of the right knee, and left hip degenerative joint disease (DJD) and right hip bursitis.  The examiner also concluded that it was as likely as not that the Veteran's cervical spine DDD, bilateral hip, and bilateral knee conditions were related to his military service because his current symptoms began in service and because the "wear and tear of military life, equipment, [and] experiences can cause microtrauma to joints leading to the development of" DDD or DJD, without any specific reference to the record.  The examiner also found that the Veteran's bilateral shoulder and hand were "secondary" to the Veteran's cervical spine DDD.

Subsequently, the same examiner who conducted the September 2011 VA examination issued two addendum opinions in March 2016 and July 2016.  In the March 2016 opinion, she stated that the Veteran has cervical spine DDD with signs and symptoms consistent with cervical radiculopathy, that he has a diagnosis of bilateral shoulder impingement and of left knee retropatellar pain syndrome, and that his shoulder, hand, hip, and knee conditions are musculoskeletal conditions which are less likely than not related to any type of Persian Gulf War exposure.  In the July 2016 opinion, she concluded, in direct contradiction to her positive nexus opinion in the September 2011, that the Veteran's knee conditions are less likely as not related to military service because they are "very common medical conditions."

The Board finds that the September 2011 VA examination report and the March and July 2016 addendum opinions are inadequate, both on an individual and collective basis.  Of the many inadequacies contained in these opinions, the most problematic is the lack of any adequate nexus opinion that the Board may rely upon to adjudicate the Veteran's claims.  With respect to the neck, the Veteran has maintained that his neck was injured by wearing a Kevlar helmet weight about 6 to 13 pounds in service which may have compressed his vertebrae.  Service treatment records, however, are silent with respect to any complaints, diagnosis, or treatment referable to the neck.  Yet, the examiner's positive nexus opinion failed to specifically address the Veteran's assertions or explain in any meaningful way how his cervical spine DDD, first detected in 1999, was related to service based on the evidence of record.  Instead, the examiner offered a purely generic explanation stating that military wear and tear could have caused cervical spine DDD.  The examiner offered the essentially the exact same opinion and rationale for the Veteran's hip and knee conditions.  However, review of the record reveals that STRs are silent for any mention concerning the hips.  Furthermore, STRs show that the Veteran received treatment once for a right knee condition and that his left calf was injured in a minor accident involving a jeep, resulting in a contusion and abrasion but no fracture.  With respect to the hips, the Veteran could identify no specific in-service occurrence or injury and did not state that he suffered hip symptoms since service during the September 2011 examination.  With respect to his knees, the Veteran claimed only minor traumas, including the jeep accident, yet such accident only involved his left calf, not his right knee.  As with the neck opinion, the Board also finds that the examiner's opinion concerning the Veteran's hip and knee conditions to be inadequate on the same grounds.

Therefore, for these reasons and more, the Board finds that it cannot rely to any degree on the September 2011 VA examination report or its subsequent addendum opinions because they are all inadequate.  Additionally, because the positive opinions for the Veteran's shoulder and hand conditions rely upon the inadequate neck opinion, these too are rendered inadequate and unreliable.  Accordingly, remand is needed to provide the Veteran with another examination by a different VA examiner in order to thoroughly and sufficiently address the claims on appeal, which now include a claim for service connection for the hips secondary to the back, raised for the first time on appeal by the Veteran during the September 2011 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of the cervical spine, shoulders, hands, hips, and knees with a different examiner than the individual who conducted the September 2011 VA examination.  The entire claim file must be reviewed by the examiner. 

The examiner must provide a sufficiently detailed explanation for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The examiner is asked to furnish an opinion with respect to the following questions:

Neck

(A) Identify all current cervical spine disabilities.

(B) For each currently diagnosed cervical spine disability, is it at least as likely as not (50 percent or higher probability) that such disability had on its onset during or is otherwise related to his service?  In so answering, the examiner should address the following:
* The Veteran's statements that he began to experience neck problems in service from wearing a Kevlar helmet.
* Private medical records from June 1999 to July 1999 documenting a diagnosis of degenerative disc disease of the cervical spine and reflecting initial discomfort in the neck after a post-service, work-related injury involving a gust of wind which pulled one of the doors of a trailer truck away from the Veteran as he was attempting to close it.
* A July 2007 VA diagnostic report documenting degenerative disc disease of the cervical spine, among other things.

(C) If arthritis of the cervical spine is diagnosed, determine whether it is at least as likely as not (50 percent or higher probability) that such manifested within one year of the Veteran's August 1991 (i.e., by August 1992).  If so, describe the manifestations.

Each opinion provided must be supported by a clear explanation consistent with the record.

Shoulders

(A)  Identify all current shoulder disabilities.

(B) For each currently diagnosed shoulder disability, is it at least as likely as not (50 percent or higher probability) that such disability was caused or aggravated beyond its natural progression by any currently diagnosed cervical spine disability?  If aggravation is found, the examiner should determine, if possible, to what extent the shoulder disability was aggravated beyond the natural progression of such disease.

(C) For each currently diagnosed shoulder disability, is it at least as likely as not (50 percent or higher probability) that such disability had on its onset during or is otherwise related to his service?  In so answering, the examiner should address the following:
* The Veteran's statements that he began to experience shoulder problems after basic training in service.
* A June 1999 private medical record reflecting that he sustained a post-service, work-related injury to his left shoulder when a gust of wind pulled one of the doors of a trailer truck away from the Veteran as he was attempting to close it.
* A May 2009 VA diagnostic report showing normal shoulders.

Each opinion provided must be supported by a clear explanation consistent with the record.

Hands

(A) Identify all current hand disabilities.

(B) For each currently diagnosed hand disability, is it at least as likely as not (50 percent or higher probability) that such disability was caused or aggravated beyond its natural progression by any currently diagnosed cervical spine disability?  If aggravation is found, the examiner should determine, if possible, to what extent the vision disorder was aggravated beyond the natural progression of such disease.

(C) For each currently diagnosed hand disability, is it at least as likely as not (a 50 percent or higher probability) that such disability had on its onset during or is otherwise related to his service?  In so answering, the examiner should address the following:
* The Veteran's statements that he began to experience hand problems after basic training.
* An August 2006 VA diagnostic report showing normal hands without evidence for erosion or synovial inflammatory process, and a tiny prior capsular avulsion at the first left metacarpophalangeal joint.
* An April 2009 VA diagnostic report showing a normal right hand.
* A May 2013 VA diagnostic report showing minimal degenerative changes at the second and third metacarpal phalangeal joints greater on the left hand.

(D) If arthritis of the right or left hand is diagnosed, determine whether it is at least as likely as not (50 percent or higher probability) that such manifested within one year of the Veteran's August 1991 (i.e., by August 1992).  If so, describe the manifestations.

Each opinion provided must be supported by a clear explanation consistent with the record.

Hips

(A) Identify all current hip disabilities.

(B) For each currently diagnosed hip disability, is it at least as likely as not (50 percent or higher probability) that such disability was caused or aggravated beyond its natural progression by his service-connected lumbar spine disability?  If aggravation is found, the examiner should determine, if possible, to what extent the vision disorder was aggravated beyond the natural progression of such disease.

(C) For each currently diagnosed hip disability, is it at least as likely as not (50 percent or higher probability) that such disability had on its onset during or is otherwise related to his service?  In so answering, the examiner should address the following:
* The Veteran's statements that he began to experience hip problems after basic training in service.
* A May 2013 VA diagnostic report showing Minimal osteoarthritic change in the left hip.

(D) If arthritis of the right or left hip is diagnosed, determine whether it is at least as likely as not (50 percent or higher probability) that such manifested within one year of the Veteran's August 1991 (i.e., by August 1992).  If so, describe the manifestations.

Each opinion provided must be supported by a clear explanation consistent with the record.

Knees

(A) Identify all current knee disabilities.

(B) For each currently diagnosed knee disability, is it at least as likely as not (a 50 percent or higher probability) that such disability had on its onset during or is otherwise related to his service?  In so answering, the examiner should address the following:
* The Veteran's statements that he began to experience knee problems from crawling on cement in his role as an Army wheel mechanic in service.
* A January 1986 service treatment record reflecting R knee locking, swelling, and pain.
* February 1986 and March 1986 service treatment records showing injury to the Veteran's left lower calf from an accident involving a slow-moving jeep.
* A July 1986 service diagnostic report showing no fracture of the left lower extremity.
* A May 2013 VA diagnostic report showing Minimal osteoarthritic change in the left hip.

(C) If arthritis of the right or left knee is diagnosed, determine whether it is at least as likely as not (50 percent or higher probability) that such manifested within one year of the Veteran's August 1991 (i.e., by August 1992).  If so, describe the manifestations.

Each opinion provided must be supported by a clear explanation consistent with the record.

Persian Gulf War Service - Undiagnosed Illnesses

(A) If any symptoms of a joint pain condition cannot be attributed to a known clinical diagnosis, the examiner should determine whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(B) The examiner should also determine whether the Veteran's joint pains represent a chronic disability resulting from a "medically unexplained chronic multisymptom illness."  This is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Each opinion provided must be supported by a clear explanation consistent with the record.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

